Citation Nr: 1010916	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  05-07 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE


Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel





INTRODUCTION

The Veteran served on active duty from September 1976 to 
October 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of  November 2002 and August 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  The Veteran timely appealed 
the denials.  In May 2008, the Board denied entitlement to 
TDIU.

The Veteran appealed the May 2008 Board denial to the Court 
of Appeals for Veterans Claims (Court).  Pursuant to a joint 
motion for remand filed by the parties, an April 2009 Court 
Order vacated the May 2008 Board denial and remanded the case 
to the Board for additional reasons and bases.

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action is required.


REMAND

A remand is warranted to ensure that a comprehensive medical 
opinion is obtained addressing the Veteran's degree of 
employability as due to his service-connected disabilities; 
whether the Veteran is able to obtain substantially gainful 
employment as a consequence of service-connected 
disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009) (VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if VA determines it is 
necessary to decide the claim).

In its April 2009 Order, the Court directed that additional 
reasons and bases be provided for the May 2008 Board 
decision.  It was noted that there were several contradictory 
opinions of record as to the Veteran's employability.  In 
April 2002, the Veteran submitted a statement from a private 
treatment provider that noted several physical restrictions 
and emotional vulnerability precluded his ability to maintain 
employment.  
Service connection is in effect for degenerative joint and 
disc disease of the lumbosacral spine with sciatica, rated as 
40 percent disabling; hiatal hernia, rated as 10 percent 
disabling; right ulnar neuropathy, rated as 10 percent 
disabling; and status post shrapnel removal of the right eye, 
facial scar, scar of the right elbow, and scar of the left 
anterior chest, each rated as noncompensable (0 percent). The 
combined rating is 50 percent.  Service connection has been 
denied for a psychiatric disability.  

Upon VA examination dated in March 2006, a VA examiner opined 
that the Veteran was "probably employable at something;" 
however, he did not know what because it was unlikely that 
people would hire him due to his back condition.  The 
examiner also opined that the Veteran was not employable due 
to his grade of education.  A review of the record, however, 
reveals that the Veteran has achieved a Masters degree in 
Education.  In light of the conflicting evidence of record, 
an additional examination is necessary prior to the 
adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO will ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment for service-connected 
disorders or any such evidence that bears 
upon his employability due to service-
connected disorders that is not evidenced 
by the current record.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  Following a reasonable amount of 
time or upon the Veteran's response, 
the RO will schedule the Veteran for 
the appropriate VA examination a VA 
physician or other professionally 
trained expert who is qualified to 
express an opinion as to the degree of 
occupational impairment due to the 
Veteran's service-connected 
disabilities, particularly, whether he 
is unable to maintain substantially 
gainful employment as a result of these 
disorders.

The following considerations will 
govern the examination:

a.  The claims folder, including 
all medical records obtained and a 
copy of this remand, will be 
reviewed by the examiner.  In 
addition to the specific directive 
of addressing the evidence of 
record as noted below, the 
examiner must acknowledge receipt 
and review of the claims folder, 
the medical records obtained and a 
copy of this remand.

b. The examiner must then identify 
the extent of the current symptoms 
and manifestations of each of the 
Veteran's service-connected 
disabilities.  The examiner is to 
be specifically advised that the 
Veteran's service-connected 
disorders are degenerative joint 
and disc disease of the 
lumbosacral spine with sciatica, 
rated as 40 percent disabling; 
hiatal hernia, rated as 10 percent 
disabling; right ulnar neuropathy, 
rated as 10 percent disabling; and 
status post shrapnel removal of 
the right eye, facial scar, scar 
of the right elbow, and scar of 
the left anterior chest, each 
rated as noncompensable (0 
percent). The combined rating is 
50 percent.  

All indicated tests and studies 
must be performed for this 
purpose, and any indicated 
consultations must be scheduled. 

c.  In all conclusions, the 
examiner must identify and explain 
the medical basis or bases, with 
identification of the evidence of 
record.  In particular:

(1)  The VA examiner must 
state an opinion as to 
whether the Veteran is unable 
to secure and maintain 
substantially gainful 
employment due to the impact 
of one or more of his 
service-connected 
disabilities.  In providing 
the requested determination, 
the examiner must exclude 
consideration of the 
contributing effect from any 
nonservice-connected 
disabilities.  The examiner 
must not consider the 
Veteran's current age as a 
relevant factor. The 
requested opinion however may 
take into account the 
Veteran's employment history, 
education and vocational 
attainment.

(2)  The examiner must 
indicate his or her direct 
consideration of the findings 
noted through recent VA 
Compensation and Pension 
examinations documenting the 
extent of occupational 
limitation, if any, 
occasioned by service-
connected disability, to 
particularly include all  VA 
examination reports.

(3)  The examiner must state 
the medical basis or bases 
for this opinion. If the 
examiner is unable to render 
an opinion without resort to 
speculation, he or she should 
so state.

3.  When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO to be 
appropriate under the law.  Then 
readjudicate the issue of entitlement to 
a TDIU.

4.  The RO must ensure that all directed 
factual and medical development as noted 
above is completed.  In the event that 
the examination report does not contain 
sufficient detail, the RO must take any 
appropriate action by return of the 
report to the examiner for corrective 
action.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.).  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


